      Case 2:16-md-02740-JTM-MBN Document 10832 Filed 07/23/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                         )   MDL No. 16-2740
PRODUCTS LIABILITY                                  )
LITIGATION                                          )   SECTION: “H” (5)
                                                    )
This document relates to:                           )
Antoinette Durden, 16-16635                         )


                                 ORDER AND REASONS

         Before the Court is a Motion for Summary Judgment on Causation Based
on the Learned-Intermediary Doctrine (Doc. 6076). For the following reasons,
the Motion is GRANTED IN PART and DENIED IN PART.



                                       BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical          companies      that    manufactured   and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Plaintiffs allege
that the drug caused permanent alopecia—in other words, permanent hair
loss. Plaintiffs bring claims of failure to warn, negligent misrepresentation,
fraudulent misrepresentation, and more.
         In the instant Motion, Defendants argue that Plaintiff Antoinette
Durden cannot establish the essential element of causation in her case.
Defendants therefore ask the Court to grant summary judgment in their favor,
dismissing both Plaintiff’s failure to warn claim and her redhibition claim. The
Court will address each claim in turn.


1   Docetaxel is the generic version of Taxotere.
         Case 2:16-md-02740-JTM-MBN Document 10832 Filed 07/23/20 Page 2 of 8




                                 LEGAL STANDARD

           Summary judgment is warranted where “there is no genuine dispute as
to any material fact and the movant is entitled to judgment as a matter of
law.” 2 A genuine issue of fact exists only “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” 3 When
considering a summary judgment motion, the Court must view the entire
record in the light most favorable to the non-moving party and indulge all
reasonable inferences in that party’s favor. 4


                               LAW AND ANALYSIS

    I.     Plaintiff’s Failure to Warn Claim
           Defendants argue that the learned intermediary doctrine mandates
summary judgment on Durden’s failure to warn claim. Relying on the doctrine,
Defendants aver that Plaintiff has failed to introduce evidence that a different
warning from Defendants would have led Plaintiff’s oncologist, Dr. Sophy
Jancich, to change her decision to prescribe Taxotere to Plaintiff. In other
words, Defendants argue that the causation chain is broken due to Dr.
Jancich’s actions as an intermediary. Defendants point to testimony from Dr.
Jancich saying that she never read the Taxotere label in its entirety and cannot
remember the last time she read the labeling at all. A label change therefore
would have had no effect on her decision to prescribe Taxotere to Plaintiff,
according to Defendants. Defendants further argue that there were essentially
only two chemotherapy regimens available to Plaintiff Durden at the time of
her treatment—a Taxotere-containing regimen and an Adriamycin-containing


2 FED. R. CIV. P. 56.
3 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
4 Crawford v. Formosa Plastics Corp., 234 F.3d 899, 902 (5th Cir. 2000).


                                             2
    Case 2:16-md-02740-JTM-MBN Document 10832 Filed 07/23/20 Page 3 of 8



regimen. Because Durden was strongly opposed to taking Adriamycin,
Defendants aver that even considering the non-disclosed risk of permanent
alopecia with Taxotere, the evidence shows that Durden would have taken
Taxotere anyway.
      In response, Plaintiff argues that this case raises a triable issue of fact
on causation. Even though Dr. Jancich could not recall reading the Taxotere
label in its entirety, she relied on third-party resources that would have alerted
her about a label change. Plaintiff emphasizes that today, Dr. Jancich warns
patients about Taxotere’s risk of permanent hair loss, and according to
Plaintiff, Dr. Jancich now recommends Taxol to her patients instead of
Taxotere. Considering the evidence, Plaintiff argues that there is an issue of
fact on whether Dr. Jancich would have changed her decision to prescribe
Taxotere had she been warned of its risk of permanent alopecia.
      Under Louisiana law, failure to warn claims involving prescription drugs
are subject to the learned intermediary doctrine. 5 Under the doctrine, the
manufacturer of a prescription drug “has no duty to warn the patient, but need
only warn the patient’s physician.” 6 In other words, a manufacturer’s duty
runs only to the physician—the learned intermediary. 7
      The Fifth Circuit has held that there is a two-prong test governing
inadequate warning claims under the Louisiana Products Liability Act
(“LPLA”) when the learned intermediary doctrine is applicable:
             First, the plaintiff must show that the defendant failed
             to warn (or inadequately warned) the physician of a
             risk associated with the product that was not
             otherwise known to the physician. Second, the plaintiff
             must show that this failure to warn the physician was
5 Grenier v. Med. Eng’g Corp., 99 F. Supp. 2d 759, 765 (W.D. La. 2000) (applying Louisiana
  law), aff’d, 243 F.3d 200 (5th Cir. 2001).
6 Willett v. Baxter Int’l, Inc., 929 F.2d 1094, 1098 (5th Cir. 1991).
7 Grenier, 99 F. Supp. 2d at 766.


                                            3
    Case 2:16-md-02740-JTM-MBN Document 10832 Filed 07/23/20 Page 4 of 8



              both a cause in fact and the proximate cause of the
              plaintiff’s injury. 8

Regarding the second prong, the law is well established that, to prove
causation, “the plaintiff must show that a proper warning would have changed
the decision of the treating physician, i.e. that but for the inadequate warning,
the treating physician would not have used or prescribed the product.” 9
       As the Court has discussed in prior rulings, the chemotherapy decision-
making process is unique. The Court must consider not only whether an
oncologist would have warned his or her patient of the risk of permanent
alopecia but also how patient choice then would have steered the conversation
and the ultimate prescribing decision. As articulated by Dr. Jancich, “With
each patient, we go over the potential side effects of the regimens, potential
regimens. And if the patient elects not to pursue, then we don’t prescribe the
chemotherapy.” 10
       Turning to its analysis, the Court agrees with Plaintiff that there is a
triable issue of fact on causation. First, the Court is unimpressed with
Defendants’ assertion that Dr. Jancich did not read the Taxotere label in its
entirety. Dr. Jancich testified that she is familiar with the prescribing
information for Taxotere, including the listing of adverse reactions contained
in the package insert. 11 She further testified that she stays informed of drug
labels through several third-party sites. 12 She specifically identified a site




8  Stahl v. Novartis Pharms. Corp., 283 F.3d 254, 265–66 (5th Cir. 2002) (internal citation
   omitted).
9 Willett, 929 F.2d at 1099. See also Pellegrin v. C.R. Bard, No. 17-12473, 2018 WL 3046570,

   at *4 (E.D. La. June 20, 2018).
10 Doc. 7369-1 at 30.
11 See id. at 34–35.
12 Id. at 7.




                                             4
     Case 2:16-md-02740-JTM-MBN Document 10832 Filed 07/23/20 Page 5 of 8



called UpToDate. 13 Therefore, the Court will allow a jury to weigh this
competing evidence.
       Next, the Court notes that after learning of Taxotere’s risk of permanent
alopecia, Dr. Jancich began counseling her patients about this risk. 14 She
testified that “[i]t leads to longer discussions, especially with our younger
breast cancer patients, where the potential for permanent hair loss is a
significant concern.” 15 The evidence shows, then, that Dr. Jancich would have
warned Durden of Taxotere’s risk; and given that Durden was specifically
concerned about hair loss, 16 Dr. Jancich may have helped Durden identify an
appropriate non-Taxotere regimen to take.
       Notably, Defendants have highlighted strong evidence suggesting that
Dr. Jancich would have chosen from only two regimens—regimens that were
deemed “preferred,” according to certain medical guidelines:
              Q:     If Ms. Durden did not want to receive
                     Adriamycin or docetaxel, were there other
                     regimens that you could have prescribed?

              A:     At that time, that would have been my choice,
                     those two.

              Q:     And are there other regimens that you could
                     have allowed Ms. Durden to take if she decided
                     she did not want a regimen including
                     Adriamycin or docetaxel?

              A:     Those are the regimens that I would have
                     selected from. [. . . .] The preferred regimens. 17


13 Id.
14 See id. at 18.
15 Id. at 23.
16 See id. at 13 (“[S]he had concerns about the side effects, and I know that hair loss was a

   concern.”).
17 Doc. 7454-1 at 14.




                                             5
     Case 2:16-md-02740-JTM-MBN Document 10832 Filed 07/23/20 Page 6 of 8



However,      while    Plaintiff    admits   that she was    strongly opposed   to
Adriamycin, 18 Plaintiff has pointed to evidence suggesting that if Plaintiff had
been strongly opposed to Taxotere as well, Dr. Jancich would have expanded
her search for the right drug and looked beyond the preferred regimens.
Indeed, as Dr. Jancich noted in her testimony, there were other regimens
“listed right below” the preferred regimens in the guidelines. 19
       In her briefing, Plaintiff asserts         that “[t]here   were   numerous
chemotherapy regimens appropriate for [Durden’s] type of breast cancer; in
fact, several did not include Adriamycin or Taxotere.” 20 Indeed, the record
supports this assertion. Dr. Jancich testified as follows:
              Q:      When Ms. Durden told you that she was opposed
                      to a chemotherapy regimen that contained
                      Adriamycin, the only preferred adjuvant
                      regimens that did not contain Adriamycin [was]
                      one, TC, docetaxel and cyclophosphamide,
                      correct?

              A:      There are other regimens. 21

In addition to this, Dr. Jancich unequivocally testified that she “would have
honored [Durden’s] choice to decide not to take Taxotere because of a risk of
permanent hair loss.” 22 She testified that she “would have looked at another
regimen.” 23 She even specifically identified the “CMF regimen” as an option
they could have considered for Durden. 24
       The evidence suggests, then, that Dr. Jancich would have warned
Durden of Taxotere’s risk, and she would have discussed and respected any

18 Doc. 7369 at 2.
19 See 7369-1 at 15.
20 Doc. 7369 at 2.
21 Doc. 7369-1 at 15 (objection omitted).
22 Id. at 31.
23 Id. at 33.
24 Id. at 27.


                                             6
      Case 2:16-md-02740-JTM-MBN Document 10832 Filed 07/23/20 Page 7 of 8



concerns that Durden had about the risk. The Court must allow the jury to
decide how this conversation would have looked and whether Dr. Jancich
would have expanded her search beyond the “preferred regimens.”

II.     Plaintiff’s Redhibition Claim
        Defendants argue that the learned intermediary doctrine is dispositive
of Plaintiff’s redhibition claim in addition to her failure to warn claim.
Alternatively, Defendants argue that Plaintiff has no evidence to establish a
“defect” or “vice” as required to prove a redhibition claim under Louisiana law.
Accordingly, Defendants seek summary judgment on this claim.
        Article 2520 of the Louisiana Civil Code provides that a defect is
redhibitory if it “renders the thing useless” or renders its use “so inconvenient
that it must be presumed that a buyer would not have bought the thing had he
known of the defect.” 25 If a defect does not render the thing totally useless, it
may still be redhibitory if the defect “diminishes its usefulness or its value so
that it must be presumed that a buyer would still have bought it but for a lesser
price.” 26 To determine whether a defect is redhibitory, a court asks whether a
reasonable person would still have purchased the thing if he had known of the
defect. 27 “It is of no moment that the plaintiff buyer who files suit to rescind a
sale testifies that he would not have purchased the thing if he would have
known of the vice.” 28
        Plaintiff Durden took Taxotere to increase her chance of survival. Given
that Plaintiff is alive today, Taxotere worked and was far from being “useless.”
Indeed, as this Court has noted in a prior ruling, doctors still prescribe


25 LA. CIV. CODE art. 2520.
26 Id.
27 Napoli v. Gully, 509 So. 2d 798, 799 (La. App. 1 Cir. 1987).
28 Id.




                                              7
      Case 2:16-md-02740-JTM-MBN Document 10832 Filed 07/23/20 Page 8 of 8



Taxotere today. 29 Dr. Jancich testified that she still prescribes it, 30 and one of
Plaintiff’s experts, Dr. Linda Bosserman, testified that Taxotere has
contributed to saving lives. 31 Because Taxotere is demonstrably effective and
worked as intended, Plaintiffs cannot establish a redhibitory defect. 32


                                       CONCLUSION

         Accordingly, for the foregoing reasons, the Motion for Summary
Judgment on Causation Based on the Learned-Intermediary Doctrine (Doc.
6076) is GRANTED IN PART and DENIED IN PART. Plaintiff’s redhibition
claim is DISMISSED WITH PREJUDICE. Her other claims remain pending.


         New Orleans, Louisiana this 22nd day of July, 2020.




                                                 JANE TRICHE MILAZZO
                                                 UNITED STATES DISTRICT JUDGE




29 Doc. 7571.
30 Doc. 6076-5 at 10.
31 See Doc. 6076-9 at 5.


         Q:      You certainly would agree that it’s possible that these three women are
                 here and alive today because they received systemic treatment for their
                 cancer that included Taxotere?
         A:      Yes, I would agree to that statement.
32   E.g., In re Rezulin Prods. Liab. Litig., 361 F. Supp. 2d 268, 280 (S.D.N.Y. 2005) (granting
     defendant summary judgment in MDL case applying Louisiana law where plaintiffs could
     not demonstrate a redhibitory defect in a prescription medication because the drug was
     effective in treating the condition it was designed to treat).

                                                8
